Denied and Opinion Filed October 27, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-01125-CV

                      IN RE PRISCILA BRISENO, Relator

           Original Proceeding from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-00330-D

                        MEMORANDUM OPINION
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith
                       Opinion by Justice Partida-Kipness
      Relator’s October 19, 2022 petition for writ of mandamus seeks relief from

the trial court’s order reinstating the case. Relator’s petition fails to comply with the

rules concerning the requirements for filing a petition for writ of mandamus. See

TEX. R. APP. P. 52.3(j). Accordingly, we deny relator’s request for mandamus relief.

See In re Butler, 270 S.W.3d 757, 758 (Tex. App—Dallas 2008, orig. proceeding).



                                             /Robbie Partida-Kipness/
                                             ROBBIE PARTIDA-KIPNESS
                                             JUSTICE

221125F.P05